Title: From George Washington to the United States Senate and House of Representatives, 12 May 1794
From: Washington, George
To: United States Senate and House of Representatives


               
                  
                  United States 12 May 1794.
               
               Gentlemen of the Senate, and of the House of representatives.
               As the letter, which I forwarded to Congress on the 15th day of April last, from the Minister plenipotentiary of his britannic majesty to the Secretary of State, in answer to a memorial of our minister in London, related to a very interesting subject, I thought it proper not to delay its communication.  But since that time the Memorial itself has been received, in a letter from our Minister, and a reply has been made to that answer by the Secretary of State. Copies of them are, therefore, now transmitted.
               I also send the copy of a letter from the Governor of Rhode Island, enclosing an Act of the Legislature of that State, impowering the United States to hold lands within the same for the purpose of erecting fortifications; and certain papers, concerning patents for the donation lands to the ancient settlers of Vincennes upon the Wabash.
               
                  Go: Washington
               
            